DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,505,522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 27, and 28 of U.S. Patent No. 8,511,499. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 33 is anticipated by claims 19, 27, and 28 of the patent.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of U.S. Patent No. 8,308,008 in view of U.S. Patent No. 7,040,500 B2 further in view of U.S. Patent No. 6,761,283 B1. Claims 15 and 18 of the ‘008 patent anticipates all of the limitations except for the requirement that the lid being hingedly attached to the collar so that the lid may move between an open position and a closed position; a seal attached to the sealing flange and extending across the opening; a scoop comprising a handle and a bowl; and a scoop holder capable of retaining the scoop above a product that is within the interior space of the receptacle. 
‘500 however discloses a seal (col. 3, lines 46-47) attached to the sealing flange (36) and extending across the opening; a scoop (60) comprising a handle (61) and a bowl (62); and a scoop holder (57) capable of retaining the scoop above a product that is within the interior space of the receptacle (Fig. 4).
‘283 however discloses the lid (32) being hingedly (44) attached to the collar (40) so that the lid may move between an open position (Fig. 10) and a closed position (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add seal, scoop, and scoop holder of ‘500 and the lid attached to the collar of ‘283 with the container as taught by ‘008 to receive a scoop so that the contents of the container can be removed (‘500, col. 1, lines 37-39) and to hingedly attach the lid to the container so as to remain attached to the jar after opening (‘283, col. 1, lines 48-50).
Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 8,857,645 in view of U.S. Patent No. 7,040,500 B2. Claims 9 and 10 of the ‘645 patent anticipates all of the limitations except for the requirement that a scoop comprising a handle and a bowl; and a scoop holder capable of retaining the scoop above a product that is within the interior space of the receptacle, wherein the container assembly has a rectilinear or approximately cuboid shape.
‘500 however discloses a scoop (60) comprising a handle (61) and a bowl (62); and a scoop holder (57) capable of retaining the scoop above a product that is within the interior space of the receptacle (Fig. 4), wherein the container assembly has a rectilinear or approximately cuboid shape (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the scoop, scoop holder, and cuboid shape of ‘500 with the container as taught by ‘645 to receive a scoop so that the contents of the container can be removed (‘500, col. 1, lines 37-39).
Allowable Subject Matter
Claims 34-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43-52 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733